IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00344-CR

                       EX PARTE WILLIAM RENE DIAZ,



                          From the 272nd District Court
                              Brazos County, Texas
                       Trial Court No. 04-02588-CRF-272-A


                          MEMORANDUM OPINION


      On August 30, 2004, William Rene Diaz pleaded guilty to the felony offense of

driving while intoxicated with a child passenger.        TEX. PENAL CODE ANN. 49.045

(Vernon Supp. 2010). The trial court convicted appellant and assessed his punishment

at two years in a state jail facility and a $500 fine. The trial court suspended imposition

of the sentence and placed Diaz on community supervision for four years. The trial

court entered an order September 8, 2008, discharging Diaz from community

supervision. On June 21, 2010, Diaz filed an Application for Writ of Habeas Corpus

under TEX. CODE CRIM. PRO. ANN. art. 11.072 (Vernon 2005). The trial court denied

Diaz’s Application for Writ of Habeas Corpus. We affirm.
       We review the trial court's denial of habeas relief under an abuse of discretion

standard and will consider the facts in the light most favorable to the court's ruling. Ex

parte Wheeler, 203 S.W.3d 317, 324 (Tex.Crim.App.2006); Doyle v. State, 317 S.W.3d 471,

475 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).          We afford almost complete

deference to the trial court's determination of historical facts supported by the record,

especially when those factual findings rely upon an evaluation of credibility and

demeanor. Doyle v. State, 317 S.W.3d at 475. We apply the same deference to review the

trial court's application of law to fact questions, if the resolution of those determinations

rests upon an evaluation of credibility and demeanor. Id. However, if the outcome of

those ultimate questions turns upon an application of legal standards, we review the

trial court's determination de novo. Id.

       In his sole issue on appeal, Diaz argues that the trial court abused its discretion

by not evaluating his Writ of Habeas Corpus in light of Padilla v. Kentucky, 130 S. Ct.
1473 (2010).    In Padilla, the Court stated that a defendant is entitled to effective

assistance of counsel before deciding whether to plead guilty. Padilla v. Kentucky, 130
S. Ct. at 1480-1; Strickland v. Washington, 466 U.S. 688, 104 S. Ct. 2052 80 L. Ed. 2d 674

(1984). The Court held that counsel must inform his client whether his plea carries a

risk of deportation. Padilla v. Kentucky, 130 S. Ct. at 1486.

       Diaz argues that he received ineffective assistance of counsel because his trial

counsel failed to inform him that he would no longer be eligible for Temporary

Protected Status as a result of his felony conviction. Diaz states that he would not have

entered a plea if he knew he would lose TPS status and face deportation.

Ex parte Diaz                                                                          Page 2
       In an affidavit, trial counsel stated that Diaz was incarcerated on the DWI charge

and also an I.N.S hold on an immigration matter. Trial counsel got the immigration

hold lifted, and Diaz was released on bond on the DWI charge. Trial counsel stated that

Diaz’s primary concern was that he not go back to jail, even as a condition of probation.

Diaz agreed to accept four years of community supervision with no jail time. Trial

counsel further stated, “I explained to him that there was a significant chance that he

could be deported as a result of his felony conviction.”

       The record shows that at the hearing on Diaz’s guilty plea, the trial court

admonished Diaz that he could be deported as a result of his guilty plea. Diaz was

provided a certified translator at the plea hearing. The plea forms were also translated

into Spanish and reviewed with Diaz.

       The trial court applied the standards for ineffective assistance of counsel set out

in Strickland v. Washington and concluded that Diaz had not met his burden to show that

he received ineffective assistance. The record shows that trial counsel informed Diaz he

could be deported as a result of his plea as required by Padilla. Although the trial court

does not cite Padilla, Diaz has not shown that the trial court abused its discretion in

failing to evaluate his Application for Writ of Habeas Corpus in light of Padilla. We

overrule Diaz’s sole issue on appeal.

       We affirm the trial court’s order denying habeas relief.



                                         AL SCOGGINS
                                         Justice


Ex parte Diaz                                                                       Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 9, 2011
Do not publish
[CR25]




Ex parte Diaz                                  Page 4